On Rehearing.
By the WHOLE COURT.
OVERTON, X
A rehearing was granted in this case, restricted to the claim of the Shreveport Long Leaf Lumber Company, Inc., in so far as relates to the question whether the 45 days’ delay for filing its claim in the office of the recorder of mortgages, in order to preserve'its privilege, should be computed from the date of each delivery of lumber, or from the date of the last delivery, and restricted to the question as to when the work was accepted in so far as respects Rudy’s claim.
A re-examination of the first question satisfies us that sections 2 and 8 of Act 229 of 1916, which govern the question, do not contemplate that claims for furnishing material to the owner for the construction of a building' shall be filed as each load is delivered, when the various deliveries constitute, in reality, but one transaction, and that the claim is timely filed when filed within 45 days from the last delivery, which constitutes the completion of the delivery of the lumber ordered. Until then it cannot be said, under the terms of section 8 of thq act cited, that the privilege accorded by law against the property is in full force and effect, and until it is in full force and effect the 45 days’ delay for filing the claim provided by section 2 of the act cannot possibly run.
In this ease, the evidence sufficiently shows that the various deliveries made by the Shreveport Long Leaf Lumber Company, Inc., constitute but one transaction, or the filling of but one order. Under these circumstances, the claim of that company was filed in time to preserve the privilege accorded by the statute, and therefore our judgment decreeing that this privilege primes the claim of the plaintiffs herein should be reinstated.
In so far as respects Rudy’s claim, it appears that he quit work in the latter part of August, 1920, and that tenants were then taking possession of the property. It is true that, when he quit, the work had not been quite completed, but it is also true that the part remaining unfinished was insignificant in comparison with the whole. While Rudy expected to return ,and complete the work, yet the time at which he' was to return was indefinite, and, as we appreciate the evidence, was dependent on the will and ability of the owner to finish it.
When the owner permitted tenants, to the knowledge of Rudy, to take possession of the property, and postponed to some indefinite time Rudy’s services, he accepted the work, in its incompleted state. The owner might have never called upon Rudy to finish it; and, as a matter of fact, he never has. Not to computé the running of the delay for the filing of the claim, under the circumstances, from the time Rudy quit, would be almost equivalent to preserving the privilege securing it indefinitely, without the filing of the claim. We therefore think that, within the purview vof the statute, the work was accepted at the time Rudy quit, and that he should have filed his claim within 45 days from that time.
For the reasons assigned, it is ordered, adjudged, and decreed that our former decree in respect to the claim of Shreveport Long Leaf Lumber Co., Inc., and in respect to the claim of L. M. Rudy, be reinstated, and made the judgment of this court.
O’NIELL, C. X, and ROGERS, LAND, and LECHE, XT., concur in the result.
*147On Motion to Correct Decree.
PER CURIAM.
Application refused for the reason that the judgment of the lower court recognizes but one lien in favor of the Shreveport Long Leaf Lumber Co., Inc., which is the one filed July 9, 1920, and accords to that lien its rank, and the judgment of this court recognizes no other lien in favor of said company.